                                                                                              Entered on Docket
                                                                                              December 23, 2019
                                                                                              EDWARD J. EMMONS, CLERK
                                                                                              U.S. BANKRUPTCY COURT
                                                                                              NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                              The following constitutes the order of the Court.
                                                                                            Signed: December 23, 2019
                                             3
                                             4
                                                                                            ________________________________________
                                                                                            Charles Novack
                                             5                                              U.S. Bankruptcy Judge

                                             6
                                             7                                  UNITED STATES BANKRUPTCY COURT
                                             8                                   NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                  In re:                                             Case No. 11-13214 CN
                                            10                                                       Chapter 7
                                                  DEAN GREGORY ASIMOS,
                                            11
                                                                   Debtor.
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                                  JASON EVERETT THOMPSON,                            Adversary No. 14-01018
                                            13
                                                                   Plaintiff,                        SCHEDULING ORDER FOR TRIAL
                                            14    vs.

                                            15    DEAN GREGORY ASIMOS,

                                            16                     Defendant.

                                            17
                                                           On December 18, 2019 the court conducted a status conference in this adversary proceeding.
                                            18
                                                 Appearances were stated on the record. For the reasons stated on the record,
                                            19
                                                           IT IS HEREBY ORDERED that:
                                            20
                                                           1.     A trial is set for September 16, 2020 commencing at 1:00 p.m. in the United States
                                            21
                                                 Bankruptcy Court, 99 South E Street, Santa Rosa, California.
                                            22
                                                           2.     The parties shall file and serve witness and exhibit lists and any trial memorandum of
                                            23
                                                 law by September 9, 2020. The parties shall further physically exchange all documents that they
                                            24
                                                 intend to introduce into evidence (except those documents to be used solely for impeachment) by
                                            25
                                                 September 9, 2020.
                                            26
                                            27                                         * * * END OF ORDER * * *

                                            28
                                                                                                     1
                                                 SCHEDULING ORDER FOR TRIAL
                                            Case: 14-01018        Doc# 55       Filed: 12/23/19   Entered: 12/23/19 14:00:34       Page 1 of 6
                                             1   Case No. 14-01018 CN
                                             2                                      COURT SERVICE LIST
                                             3
                                             4   Recipients are ECF participants
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                2
                                                 SCHEDULING ORDER FOR TRIAL
                                            Case: 14-01018     Doc# 55     Filed: 12/23/19   Entered: 12/23/19 14:00:34   Page 2 of 6
                                             1                                     COURTROOM PROCEDURES
                                             2   In addition to the “Scheduling Order for Trial,” the parties must also comply with the following:
                                             3   Trial Exhibits. The following provisions govern all exhibits except those used for purposes of
                                                 impeachment.
                                             4
                                                                 (a)     All copies of exhibits shall be pre-marked. Plaintiff's exhibits shall be
                                             5   identified numerically commencing with "Exhibit No.1". Defendant's exhibits shall be marked
                                                 alphabetically commencing with "Exhibit No. A" through "Z", "AA" through "AZ", "BA" through
                                             6   "BZ", etc.
                                                                 (b)     If a party has 10 exhibits or less, the exhibits shall be marked with the party's
                                             7   number or letter in the lower right hand corner in ink. If a party has in excess of 10 exhibits, then the
                                                 party's exhibits shall be assembled in three ring binders. No binder may exceed three inches in
                                             8   thickness. The exhibits shall be divided by tabs extending beyond the page on the right hand side
                                                 and the tab shall bear the number or letter of the exhibit.
                                             9
                                                                 (c)    If a party has in excess of 25 exhibits, the party shall contact the Courtroom
                                            10   Deputy and obtain exhibit markers which shall be completed prior to submission of the party's
                                                 exhibits. Exhibit markers are to be affixed to the lower right hand corner of the exhibit provided, if
                                            11   the marker would cover any information on the exhibit, then the marker is to be affixed to the
                                                 reverse side of the exhibit.
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                                                  (d)  Each party shall prepare an Exhibit List in the attached form. All items shall
                                            13   be completed with the exception of the date boxes pertaining to identification and admittance which
                                                 are to be left blank.
                                            14
                                                                 (e)    Not later than noon the day preceding the commencement of trial each party
                                            15   shall deliver to the Courtroom Deputy the original and two copies of the party's exhibits, together
                                                 with the original and two copies of the party's Exhibit List.
                                            16
                                                                (f)     There shall be sufficient copies of exhibits for all counsel participating in the
                                            17   trial.
                                            18                   (g)    The Court expects the parties to stipulate into evidence all exhibits to which
                                                 there is no objection.
                                            19
                                                                 (h)    The Courtroom Deputy will maintain all exhibits whether marked for
                                            20   identification or admitted in evidence. When counsel wants a witness to examine an exhibit, counsel
                                                 should ask the Courtroom Deputy to provide the particular exhibit to the witness.
                                            21
                                                 Demonstrative Evidence. The use of sketches, models, diagrams, pictures, summaries, charts, and
                                            22   other demonstrative evidence is encouraged. Summaries may be required by the Court in actions on
                                                 account, preferences, or other issues involving voluminous documentation of financial transactions.
                                            23
                                                 The courtroom is equipped with a blackboard and a projection screen for use either during
                                            24   presentation of the case or during argument. However, before electronic equipment can be brought
                                                 into the Courtroom, prior permission of the Court is required so that the U.S. Marshall's Office can
                                            25   arrange for clearance through the first floor security station.
                                            26   Electronic Recording Equipment. The proceedings are recorded by electronic recording
                                                 equipment. Counsel are reminded that only one person may speak at a time to avoid overlapping
                                            27   tracks on the tape. The system is quite sensitive but it is helpful if counsel remains in the general
                                                 vicinity of one of the four microphones located on the counsel tables, the podium, and the witness
                                            28   stand.
                                                                                                    3
                                                 SCHEDULING ORDER FOR TRIAL
                                            Case: 14-01018      Doc# 55     Filed: 12/23/19     Entered: 12/23/19 14:00:34         Page 3 of 6
                                             1   There is a counter located on the top of the podium which indexes the recording tape and
                                                 corresponds to the notes taken by the system operator. By noting the counter reading it is possible to
                                             2   order a portion of a transcript rather than an entire transcript. The system is also capable of repeating
                                                 a question directed to a witness such as where an objection has been interposed.
                                             3
                                                 Counsel Tables. Plaintiff or moving party should utilize the counsel table in the front of, and
                                             4   closest to, the witness stand. The defendant or responding party should utilize the counsel table
                                                 furthest from the witness stand.
                                             5
                                                 Witnesses. Any request to exclude witnesses from the courtroom prior to testimony should be made
                                             6   before opening statements. Witnesses may be called out of order to accommodate subpoenaed
                                                 witnesses or experts.
                                             7
                                                 A witness may not bring notes, documents, or other papers to the witness stand without permission
                                             8   of the Court. A witness may not be shown such writings during his or her testimony without
                                                 permission of the Court unless the writings have been marked for identification or admitted in
                                             9   evidence.
                                            10   Examination of Witnesses. Counsel may examine witnesses from the podium, from counsel table,
                                                 either seated or standing, or may move generally about the courtroom keeping in mind the electronic
                                            11   recording system. Counsel may approach a witness without obtaining prior permission of the Court.
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   Attorney Conference Rooms. Conference rooms are available for use between 8:00 a.m. and 4:30
                                                 p.m. As the conference rooms are normally locked for security reasons, please check with the
                                            13   Courtroom Deputy to insure availability. It a conference room is locked upon your arrival at the
                                                 Courthouse, use the telephone in the Clerk's Office to contact the Courtroom Deputy. Counsel's trial
                                            14   materials may be left in the courtroom during the noon recess provided counsel notifies the
                                                 Courtroom Deputy at the conclusion of the session so the courtroom may be properly secured.
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                    4
                                                 SCHEDULING ORDER FOR TRIAL
                                            Case: 14-01018      Doc# 55     Filed: 12/23/19     Entered: 12/23/19 14:00:34         Page 4 of 6
                                                                        UNITED STATES BANKRUPTCY COURT
                                             1
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                             2
                                             3   A.P. NO.                                       DATE
                                             4   CASE NO.                                       TRIAL DATE
                                             5   COURTROOM                                      TRIAL TIME
                                             6
                                                                                          vs.
                                             7
                                                                                    EXHIBIT LIST
                                             8
                                             9               ( )   Plaintiff                    Attorney:
                                            10               ( )   Defendant
                                            11
UNITED STATES BANKRUPTCY COURT




                                                        *                                           *
  For The Northern District Of California




                                            12          *                    DATE                   *
                                                 EXHIBIT*                                           *             DESCRIPTION
                                            13   NUMBER/*                  *                        *
                                                 LETTER *    Marked for    *        Admitted in     *
                                            14          *    Identification*        Evidence        *
                                                        *                  *                        *
                                            15          *                  *                        *
                                                        *                  *                        *
                                            16          *                  *                        *
                                                        *                  *                        *
                                            17          *                  *                        *
                                                        *                  *                        *
                                            18          *                  *                        *
                                                        *                  *                        *
                                            19          *                  *                        *
                                                        *                  *                        *
                                            20          *                  *                        *
                                                        *                  *                        *
                                            21          *                  *                        *         *                     *
                                                        *                  *                        *
                                            22          *                  *                        *
                                                        *                  *                        *
                                            23          *                  *                        *
                                                        *                  *                        *
                                            24          *                  *                        *
                                                        *                  *                        *
                                            25          *                  *                        *
                                                        *                  *                        *
                                            26          *                  *                        *
                                                        *                  *                        *
                                            27          *                  *                        *

                                            28
                                                                                            5
                                                 SCHEDULING ORDER FOR TRIAL
                                            Case: 14-01018   Doc# 55   Filed: 12/23/19   Entered: 12/23/19 14:00:34   Page 5 of 6
                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                            6
                                                 SCHEDULING ORDER FOR TRIAL
                                            Case: 14-01018   Doc# 55   Filed: 12/23/19   Entered: 12/23/19 14:00:34   Page 6 of 6
